CORRECTED NOTICE OF ALLOWABILITY
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2021, was filed after the mailing date of the Notice of Allowance on November 3, 2021.  Since the IDS was filed after payment of the issue fee, a certification and request for consideration of an IDS, under the QPIDS program, was filed on December 22, 2021.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 1-7, 9-16, 19, and 23-24 are allowable. The restriction requirement between species, as set forth in the Office action mailed on August 2, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 2, 2018, is hereby withdrawn.  Claim 8, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-16, 19, and 23-24 are allowed.  
The following is an examiner’s statement of reasons for allowance:
As set forth in the Office action mailed on April 7, 2021, the combination of Yamagishi et al. (US 2011/0059557) in view of Worledge (US 2002/0064004) and Apalkov et al. (US 2013/0009260), disclose most of the limitations in independent claims 1 and 14.  
However, with respect to claims 1-13 and 23, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 1, including: a free magnetic metal layer, having a thickness between 5 Å and 10 Å, disposed directly between the first magnetic insulating tunnel barrier reference layer and the second magnetic insulating tunnel barrier reference layer, wherein a magnetic polarization of the free magnetic metal layer switches at current densities between 106 A/cm2 and 107 A/cm2.
6 A/cm2 and 107 A/cm2.
With respect to claim 24, the prior art of record neither anticipates nor renders obvious all the limitations of the claim, including: a free magnetic metal layer, having a thickness between 5 Å and 10 Å, disposed directly between the first magnetic insulating tunnel barrier reference layer and the second magnetic insulating tunnel barrier reference layer, wherein a magnetic polarization of the free magnetic metal layer switches at current densities between 106 A/cm2 and 107 A/cm2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829